The opinion was delivered

Per curiam.

The errors assigned are not sustained. We perceive nothing wrong or deficient in the charge of the court to the jury. There is nothing in'the charter that prevents such a by-law as No. 10 from making part of the contract of insurance ; and no mere indulgence of breaches of it that has not become customary can amount to a change of its express tenor. The law relating to the conditions for ■ forfeiting executed es-tates in land, is not a ruling analogy for conditions in avoidance of such an executory contract as this. We think the notice of the assessment of loss, to which the plaintiff ought to have contributed, was properly proved. The original notice was not produced; but there appears to have been but one form for all such, notices, and the proof that one of that form was sent, s.eems to be a competent mode of proof. Such is always the practice in proving notices of notaries, on protesting bills and notes.
Judgment affirmed and record remitted.